Exhibit 10.23

CoTherix, Inc. 2004 Equity Incentive Plan

Notice of Stock Option Grant

You have been granted the following option to purchase shares of the Common
Stock of CoTherix, Inc. (the “Company”):

 

Name of Optionee:

«Name»

 

Total Number of Shares:

«Total Shares»

 

Type of Option:

Nonstatutory Stock Option (NSO)

 

Exercise Price Per Share:

$«PricePerShare»

 

Date of Grant:

«Date of Grant»

 

Date Exercisable

This option may be exercised at any time after the Date of Grant for all or any
part of the Shares subject to this option.

 

Vesting Commencement Date:

«Date of Vesting Commencement»

 

Vesting Schedule:

The Shares subject to this option shall vest with respect to [25][8.33]% of the
Shares when you complete each 3-month period of continuous “Service” (as defined
in the Plan) from the Vesting Commencement Date. The Shares are subject to a
right of repurchase by the Company if exercised early.

 

Expiration Date:

«Expiration Date». This option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2004 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, both of which are attached to and made a part of this
document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

Optionee:   CoTherix, Inc.  

By:   

 

Title:



--------------------------------------------------------------------------------

CoTherix, Inc. 2004 Equity Incentive Plan

Stock Option Agreement

 

Tax Treatment    This option is intended to be an incentive stock option under
section 422 of the Internal Revenue Code or a nonstatutory stock option, as
provided in the Notice of Stock Option Grant. Vesting    This option vests in
installments, as shown in the Notice of Stock Option Grant. Exercisability   
You may exercise all or a part of this option prior to its expiration at the
time or times set forth in the Notice of Stock Option Grant. Shares purchased by
exercising this option may be subject to the Right of Repurchase (described
below). Term    This option expires in any event at the close of business at
Company headquarters on the day before the 10th anniversary of the Date of
Grant, as shown in the Notice of Stock Option Grant. (It will expire earlier if
your Service (as defined in the Plan) terminates, as described below.)
Termination of Service    Subject to the terms of the 2004 Equity Incentive
Plan, if your Service terminates for any reason, then this option will expire at
the close of business at Company headquarters on the date twelve months after
your termination date. The Company determines when your Service terminates for
this purpose. Restrictions on Exercise    The Company will not permit you to
exercise this option if the issuance of shares at that time would violate any
law or regulation. Notice of Exercise   

When you wish to exercise this option, you must comply with the Company’s
Insider Trading Policy and notify the Company by filing the proper “Notice of
Exercise” form at the address given on the form. Your notice must specify how
many shares you wish to purchase. Your notice must also specify how your shares
should be registered. Provided you are in compliance with the Company’s Insider
Trading Policy, the notice will be effective when the Company receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

2



--------------------------------------------------------------------------------

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

•      Your personal check, a cashier’s check or a money order.

 

•      Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you.

Withholding Taxes and Stock Withholding    You will not be allowed to exercise
this option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the option exercise. With the
Company’s consent, these arrangements may include withholding shares of Company
stock that otherwise would be issued to you when you exercise this option. The
value of these shares, determined as of the effective date of the option
exercise, will be applied to the withholding taxes. Right of Repurchase    Until
they vest in accordance with the Notice of Stock Option Grant, the shares
acquired under this Agreement will be Restricted Shares, which are shares
subject to the Company’s Right of Repurchase. The Company, however, may decline
to exercise its Right of Repurchase or may exercise its Right of Repurchase only
with respect to a portion of the Restricted Shares. If the Right of Repurchase
is exercised, the Company will pay you an amount equal to the Exercise Price for
each of the Restricted Shares being repurchased (the “Repurchase Price”). Lapse
of Repurchase Right    If Shares are early exercised and the Company exercises
its Right of Repurchase, such Right of Repurchase will lapse in accordance with
the vesting schedule set forth in the Notice of Stock Option Grant. Acceleration
  

This option will fully vest and any effective Right of Repurchase will lapse
entirely if either of the following events occurs:

 

•      Your Service terminates because of retirement at or after age 65, total
and permanent disability, or death, or

 

•      The Company is subject to a “change in control” (as defined in the Plan)
before your Service terminates.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

In no event will vesting continue after your Service has terminated for any
reason.

 

3



--------------------------------------------------------------------------------

Escrow of Restricted Shares    Upon issuance, the certificate(s) for Restricted
Shares will be deposited in escrow with the Company to be held in accordance
with this Agreement. All ordinary cash dividends on Restricted Shares (or on
other securities held in escrow) will be paid directly to you and will not be
held in escrow. Restricted Shares, together with any other assets held in escrow
under this Agreement, will be (i) surrendered to the Company for repurchase upon
exercise of the Right of Repurchase or (ii) released to you upon your request to
the extent that the Shares have ceased to be Restricted Shares (but not more
frequently than once every six months). In any event, all shares that have
ceased to be Restricted Shares, together with any other vested assets held in
escrow under this Agreement, will be released within 90 days after the
termination of your Service. Exercise of Right of Repurchase    The Company may
exercise its Right of Repurchase for some or all Restricted Shares by written
notice to you during the ninety day period following the termination of your
Service for any reason (the “Repurchase Period”). The Company will be deemed to
have exercised its Right of Repurchase automatically for all of the Restricted
Shares at the close of the Repurchase Period, unless it previously notified you
that it will not exercise its Right of Repurchase for some or all of the
Restricted Shares or that it will exercise its Right of Repurchase before the
close of the Repurchase Period. During the Repurchase Period, the Company will
pay you the Repurchase Price in cash or cash equivalents and/or by canceling
indebtedness to the Company incurred by you in the purchase of the Restricted
Shares. The certificate(s) representing the Restricted Shares to be repurchased
will be delivered to the Company properly endorsed for transfer. Stockholder
Rights   

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.

 

If the Right of Repurchase is exercised and the Company makes available the
Repurchase Price, then you shall no longer have any rights as a holder of the
Restricted Shares (other than the right to receive payment of the Repurchase
Price). The Restricted Shares will be deemed to have been repurchased whether or
not the certificate(s) therefore have been delivered to the Company.

 

4



--------------------------------------------------------------------------------

Adjustments   

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

In the event of a merger or consolidation of the Company with or into another
entity, any other corporate reorganization, a stock split, the declaration of a
stock dividend, the declaration of an extraordinary dividend payable in a form
other than stock, a spin-off, an adjustment in conversion ratio, a
recapitalization or other similar transaction affecting the Company’s
outstanding securities, any securities or other property (including cash or cash
equivalents) that are by reason of such transaction exchanged for, or
distributed with respect to, any Restricted Shares shall immediately be subject
to the Right of Repurchase and shall immediately be delivered to the Company to
be held in escrow. Appropriate adjustments shall be made to the number and/or
class of the Restricted Shares and to the price per share to be paid upon
exercise of the Right of Repurchase, provided that the aggregate Repurchase
Price shall remain the same. In the event of a merger or consolidation of the
Company with or into another entity or any other corporate reorganization, the
Right of Repurchase may be exercised by the Company’s successor.

Transfer of Option and/or Restricted Shares   

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

You may not transfer, assign, encumber or otherwise dispose of any Restricted
Shares without the Company’s written consent, except as provided in the next
sentence. You may transfer Restricted Shares to one or more members of your
immediate family or to a trust established by you for the benefit of you and/or
one or more members of your immediate family, provided in either case that the
transferee agrees in writing on a form prescribed by the Company to be bound by
all provisions of this Agreement. If you transfer any Restricted Shares, then
this Agreement shall apply to the transferee to the same extent as to you.

 

For all purposes under this Agreement, your “immediate family” includes your
children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, siblings, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law and shall include adoptive relationships.

 

5



--------------------------------------------------------------------------------

Restrictions on Resale    You agree not to sell any option shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. Retention Rights    Your option or this
Agreement does not give you the right to be retained by the Company or a
subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware (without regard to choice-of-law provisions that would
require the application of the law of any other jurisdiction). The Plan and
Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. Capitalized
terms not otherwise defined in this Agreement shall be defined as set forth in
the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

6